MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


July 2, 2021

VIA ECF


The Honorable Taryn A. Merkl, U.S.M.J.
United States District Court for the Eastern
District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Round Hill Music, LLC et al. v. TuneCore, Inc., et al., Case No. 20-cv-3466 (DG)
          (TAM); Report of Mediation

Dear Judge Merkl:

I write in response to the Court’s June 25, 2021 order directing the parties to file a Report of
Mediation.

On May 19, 2021, the parties participated in a private mediation session before mediator Mark
Morril. While the parties were not able to resolve this matter at the mediation, in the course of
the mediation the parties identified a threshold issue which, if resolved, may aid in settlement.

Since the mediation, the parties have been negotiating the parameters of a follow-up meeting
with the mediator to discuss and hopefully resolve that issue. The parties have now agreed on
the framework for such a meeting, and are working to schedule and hold the meeting as soon as
is practicable.

Sincerely,



Eleanor M. Lackman
Partner of
MITCHELL SILBERBERG & KNUPP LLP

EML




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
13305288.1
